DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 13 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by SUZUKI et al. US Pub. No. 2013/0033210 A1.

Regarding claim 13, a combination of Stauder discloses
A system (See Figs. 1 and 2) including a brushless direct current (BLDC) motor (Item 1) comprising: a rotor (Fig. 2, item 2); a stator including at least six teeth including a first set of teeth on which a first set of stator windings are wound and a second set of teeth on which a second set of stator windings are wound (See para 003, 0032, and 0036); 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11, 12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stauder et al. US Pub. No. 2017/0264178 A1 in a view of SUZUKI et al. US Pub. No. 2013/0033210 A1.


Regarding claim 1, Stauder discloses 
A power tool (Fig. 1) comprising: an electric brushless direct current (BLDC) motor (Fig. 1, item 1) having a rotor (Fig. 2, item 2) and a stator (See para 0030), the stator including at least six teeth including a first set of teeth on which a first set of stator windings (SW1) are wound and a second set of teeth (Slot) on which a second set of stator windings (SW2) are wound (See para 0032 and 0036); a power unit (Items 4a and 4b) electrically connected between a power source (12V and 48V) and the motor and configured to output at least six voltage signals to the motor;, wherein first and second sets of stator windings are alternatingly arranged relative to the stator, and wherein the first set of stator windings is connected in a wye configuration and the second set of stator windings is connected in delta configuration. (See para 0030 and 0040)

Stauder does not teach but SUZUKI discloses a controller (See Fig. 1, item 65) configured to control a switching operation of the power unit (Item 60) via at least six drive signals (Fig. 1 shows six driving signals) to regulate a supply of power from the power source to the motor (See para 0018, 0020, 0022, 0023, 0025. Here assisting power supply to the inverters while suppressing noises denotes regulation of the power.)



Regarding claims 2 and 15, Stauder discloses 
, wherein the power unit includes a first switch circuit (Item 4a) connected electrically to the first set of stator windings and a second switch circuit (Item 4b) connected electrically to the second set of windings of the plurality of windings. (See para 0030)

Regarding claims 3 and 16, a combination of Stauder and SUZUKI discloses 
, wherein the controller is configured to drive the first switch circuit and the second switch circuit using a six-phase commutation sequence (turning ON and OFF). (See SUZUKI’s para 0023 and 0025)

Regarding claims 4 and 17, a combination of Stauder and SUZUKI discloses 
, wherein drive signals for the first switch signal are advanced by a lead angle (an advance angle of 30 degree) compared to drive signals for the second switch circuit. (See SUZUKI’s para 0027)

Regarding claims 5 and 18, a combination of Stauder and SUZUKI discloses 
, wherein the lead angle is approximately 30 degrees. (See SUZUKI’s para 0027)

Regarding claims 6 and 19, a combination of Stauder and SUZUKI discloses 
, wherein a first phase current corresponding to the first set of stator windings and a second phase current corresponding to the second set of stator windings are in line with a back- electromagnetic force (back-EMF) voltage of the motor. (See para 0030. The back-EMF is inherently generated based on the rotation speed. The current is generated because of the back-EMF)

Regarding claims 7 and 20, a combination of Stauder and SUZUKI discloses 
, wherein a first motor line current (Current U1) corresponding to the first set of stator windings is shifted by approximately the lead angle compared to a second motor line current (Current U2) corresponding to the second set of stator windings. (See SUZUKI’s para 0027)

Regarding claim 11, a combination of Stauder and SUZUKI discloses 
, wherein the first switch circuit and the second switch circuit both comprise a plurality of insulated-gate bipolar transistors (IGBTs) (See SUZUKI’s para 0045).

Regarding claim 12, a combination of Stauder and SUZUKI discloses 
, wherein the first switch circuit and the second switch circuit both comprise a plurality of field-effect transistors (FETs).

 Regarding claim 14, a combination of Stauder and SUZUKI discloses 
(See claim 1 rejection for detail)

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Stauder et al. US Pub. No. 2017/0264178 A1 in a view of SUZUKI et al. US Pub. No. 2013/0033210 A1 and further in a view of Osborne US pub. No. 2004/0135373 A1.

Regarding claim 8, a combination of Stauder and SUZUKI fails to disclose but Osborne discloses, wherein the power supply comprises an alternating-current (AC) power supply. (See para 0056)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an AC power supply as disclosed by Osborne in Stauder and SUZUKI teachings because AC power supply acts as a power source which is needed to generate the power required to facilitate a PWM as mentioned in Osborne para 0056.

Regarding claim 9, a combination of Stauder, SUZUKI, and Osborne discloses a bridge rectifier (Fig. 5A shows a diode bridge rectifier) arranged to generate a positive voltage waveform from the AC power supply. (See Osborne para 0056)

Regarding claim 10, a combination of Stauder, SUZUKI, and Osborne discloses a capacitor (Fig. 5A, item 90) coupled to an output of the bridge rectifier. (See Osborne Fig. 5A, item 90)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamaguchi Shigetoshi (EP2445088 A2) discloses a motor 10 having a star and a delta arranged in the circumferential direction..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577. The examiner can normally be reached 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/BICKEY DHAKAL/Primary Examiner, Art Unit 2846